IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STANLEY D. GREENE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4453

CARILLON BEACH, LTD., A
FLORIDA LIMITED
PARTNERSHIP,

      Appellee.


_____________________________/

Opinion filed April 6, 2016.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Gary A. Shipman and Aaron A. White of Dunlap & Shipman, P.A., Santa Rosa
Beach, for Appellant.

Bill R. Hutto of Hutto & Bodiford, Panama City, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.